Citation Nr: 1117795	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-38 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision that denied service connection for bilateral hearing loss.  The Veteran timely appealed.

In March 2008, the Veteran testified during a video conference hearing before the undersigned.

In June 2009 and in July 2010, the Board remanded the matter for additional development.  The Board requested a VA examination and etiology opinion if appropriate.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

A clear preponderance of the evidence reflects that the Veteran does not have hearing loss recognized as a disability for VA purposes.


CONCLUSION OF LAW

A hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through an April 2006 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the April 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and appears adequate.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claim (and, in fact, the issue had been remanded by the Board to obtain this evidence).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran contends that a bilateral hearing loss disability had its onset in active service.  His Form DD 214 reflects that he served aboard the U.S.S. Hassayampa (AO-145) as a boatswain's mate in the Navy.

In March 2008, the Veteran testified that he was exposed to excessive noise while standing between two .50 caliber guns in service, and pivoting back and forth to reload each gun.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In fact, service connection has been awarded for tinnitus based upon the Veteran's exposure to acoustic trauma in service.  Records show that the Veteran sustained acoustic trauma in service while in the vicinity of gun firing in August 1969.  There was no mention of resulting hearing loss.  

A report of audiometric testing in May 1969 at the time of enlistment revealed normal hearing, bilaterally.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
-
-10
LEFT
5
10
-5
-
-5

Service treatment records at the time of the Veteran's separation examination in February 1971 reveal that the Veteran's hearing was 15/15, bilaterally, for whispered voice and for spoken voice.  Audiometric testing was not conducted.

In January 2010, the Veteran submitted a report of an audiogram that was conducted in March 1971-i.e., within one month of his separation from active service.  The examiner noting hunting, shooting, and 3-inch 50-caliber ship guns in the Navy.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
5
25
LEFT
25
25
5
15
10

There is no evidence of sensorineural hearing loss within the first post-service year, and no basis to presume its onset in service.  

The post-service treatment records first reflect a diagnosis of mild sensorineural hearing loss at 4000 hertz and at 8000 hertz for both ears in January 2004.  Audiometric testing at that time revealed pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
30
35
LEFT
15
25
25
30
35

A report of audiometric testing in November 2006 revealed normal hearing, bilaterally, through 2000 hertz, with mild sensorineural hearing loss from 3000 hertz to 8000 hertz in both ears.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The Veteran denied exposure to loud noise prior to service, and denied occupational noise exposure following service.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
30
35
LEFT
15
25
25
30
35

Notwithstanding the Veteran's credible testimony of exposure to acoustic trauma in service, there is no competent evidence that establishes that he has, or ever has had, hearing loss of either ear recognized as a disability for VA purposes.   

To the extent the Veteran is claiming that he noticed difficulty hearing since service, he is competent to attest to this.  However, it is not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  He is not competent to claim that he had a hearing loss for VA compensation purposes as this requires clinical testing and an interpretation of the results by a trained professional.  As detailed on numerous inservice and post service audiometric examinations, hearing was within normal limits for VA compensation purposes and this clinical evidence is more probative than the Veteran's sense that he had hearing difficulty since service.  The Veteran's in-service and post-service audiological evaluations have consistently yielded results establishing that he does not have hearing loss to an extent recognized as a disability under the provisions of 38 C.F.R. § 3.385.   

Following the Board's July 2010 remand, a VA audiologist reviewed the Veteran's claims file in August 2010, and noted each audiogram.  The audiologist specifically found that the hearing thresholds recorded at audiometric testing in November 2006, which was 25 years after active service, did not meet the criteria for disability under VA regulations.  The audiologist also found that the results of the 1971 audiogram were within normal limits.  Based on these findings, the audiologist opined that a hearing loss disability was not caused by or a result of acoustic trauma in service.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Where, as here, the claim turns on a medical matter, the Veteran cannot establish entitlement to service connection on the basis of his assertions, alone.  As a lay person, without appropriate medical training and expertise, the Veteran simply is not competent to offer a probative opinion on a medical matter, such as whether he actually suffers from a hearing loss disability, as defined by 38 C.F.R. § 3.385.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

There is no credible evidence that the Veteran has a hearing loss disability of either ear that is linked to service.  Indeed, the August 2010 audiologist provided a rationale for the opinion, which was based on review of treatment records both during and after service.  The August 2010 audiologist's addendum appears accurate, and contains sound reasoning.  There is no opinion to the contrary.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the evidence clearly weighs against a finding that the Veteran has a hearing loss disability that had its onset in service, or is related to disease or injury in service.  There is no positive etiology opinion of record supporting the Veteran's claim or challenging the conclusions made in the August 2010 addendum.

As the weight of the competent evidence is against the claim for a grant of service connection, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


